Citation Nr: 1501192	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-27 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an in initial disability rating greater than 10 percent prior to October 23, 2008, for service-connected headaches, residuals of traumatic brain injury, and greater than 30 percent since then.

4.  Entitlement to an in initial disability rating greater than 10 percent for service-connected traumatic brain injury.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to June 1971.  His decorations include the Combat Infantryman Badge for his service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois.  The RO, in pertinent part, denied service connection for bilateral hearing loss and tinnitus, and granted service connection for traumatic brain injury with residual headache, assigning an initial 10 percent disability rating effective as of June 8, 2006.  The Veteran expressed disagreement with the denials of service connection and with the initial 10 percent disability rating for the service-connected traumatic brain injury with residual headache, and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in September 2012, the RO determined that the Veteran's traumatic brain injury with residual headache warranted a separate 10 percent disability rating for cognitive impairment and other residuals of traumatic brain injury, effective as of October 23, 2008.  The RO also determined that the headaches, residuals of traumatic brain injury, warranted an increased disability rating of 30 percent, effective as of October 23, 2008.  As such, the issues before the Board are as set forth above.

In December 2013, the Veteran testified at a video conference hearing over which 
the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

The evidence of record suggests that the Veteran may be unemployed as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The Veteran's Virtual VA paperless claims file includes VA Compensation and Pension Records Interchange (CAPRI) records received after the September 2012 issuance of the Statement of the Case.  These records include a March 2014 VA examination assessing the Veteran's service-connected headache disability.  This evidence has not been reviewed by the agency of original jurisdiction in connection with a decision on the Veteran's claims, and he has not provided a waiver of such initial review.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the new evidence.  As such, the Board has no recourse but to remand the impacted issues for agency of original jurisdiction initial consideration of the additional evidence.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

The issues of entitlement to service connection for bilateral hearing loss, an increased disability rating for the headaches and the traumatic brain injury, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, tinnitus is causally related to his in-service noise exposure. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for Tinnitus

Current tinnitus has been established on VA examination in October 2007 and 
December 2011.  

There is no evidence that the Veteran complained of or was treated for tinnitus during his active service.  That said, his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) reflects that he was a combat Veteran and that his military occupational specialty was that of a light weapons infantryman.  He received the Combat Infantryman Badge reflecting combat service.  His military occupational specialty undoubtedly establishes that he would have been to acoustic trauma in service.  Further, the Veteran and his spouse in December 2013 have stated that upon his return from service, his exhibited symptoms associated with tinnitus.  In light of the foregoing, the in-service incurrence criterion is met. 

The only remaining question is whether the Veteran's tinnitus is related to his active service.  The examiner from the October 2007 VA examination concluded that it was not, but the opinion is inadequate.  In this regard, the examiner concluded that the tinnitus was less likely than not related to service primarily because of the absence of service treatment records supporting his claim and the time that had passed since service and the date of examination.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Such appears to be the case here.

Instead of remanding the case for a new opinion, the Board concludes that there is adequate evidence to grant the claim for service connection for tinnitus.  The Veteran has consistently stated that his tinnitus began during his active service.  He made this point at his October 2007 and December 2011 VA examination and during his December 2013 hearing, and in December 2013 his spouse provided lay evidence regarding the onset of tinnitus soon after service.  Observations regarding the dates of onset tinnitus are capable of lay observation.  The Veteran is competent to offer these statements, and the Board finds them credible. 

Resolving all reasonable doubt in his favor, the nexus element is satisfied, and service connection for tinnitus is warranted.
ORDER

Service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case as to the issues of entitlement to service connection for bilateral hearing loss, an increased disability rating for the headaches and the traumatic brain injury, and a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Bilateral Hearing Loss

The Veteran asserts that he has a bilateral hearing loss disability that is manifested as a result of his period of active service.  His DD Form 214 confirms that he was a combat Veteran and that his military occupational specialty was that of a light weapons infantryman, which undoubtedly establishes that he would have been to acoustic trauma in service.  In December 2013, the Veteran's spouse provided a lay statement suggesting that she had witnessed the Veteran exhibit hearing loss ever since his separation from service.

Where a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton, 21 Vet. App. at 23; Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

An October 2007 VA examination report concluded that the Veteran's bilateral hearing loss disability was less likely than not related to service primarily because of the absence of service treatment records supporting his claim and the time that had passed since service and the date of examination.  The Board finds that this opinion is inadequate as the examiner did not comment on the Veteran's report of in-service injury (and had not considered the subsequent December 2013 lay statement) and, instead, relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  See Dalton, 21 Vet. App. at 23.  A subsequent December 2011 VA examination report does not provide an etiology opinion.  As such, a new examination is required.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

Headaches and Traumatic Brain Injury 

The Veteran asserts that his headaches and residuals of traumatic brain injury are more disabling than reflected by the currently assigned disability ratings.  As indicated above, during the pendency of this claim, additional relevant treatment records have been added to the record without initial consideration by the agency of original jurisdiction.  As such, the issues must be remanded for agency of original jurisdiction initial consideration of the additional evidence.  See DAV, 327 F.3d at 1339.

Additionally, on VA examination in September 2011 and December 2011 the 
Veteran's primary symptoms associated with his traumatic brain injury was said to be chronic headaches.  The residuals of his traumatic brain injury were noted to be mild.  However, during the December 2013 hearing, the Veteran described that he had been experiencing memory loss, difficulty with decision making, difficulty with communication and speech, and an inability to be around others.  As this represents a potential change in the severity of the Veteran's service-connected disabilities, 

In light of the Veteran's contentions of increased symptomatology and a review of the medical evidence of record, the Board finds that a contemporaneous examination should be conducted.  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

TDIU

As noted above, in Rice, the Court held that a claim for a TDIU is part of an increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is 
required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the claim's being remanded herein.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an otolaryngologist so as to determine the precise nature and etiology of his asserted bilateral hearing loss.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

For each ear, pure tone audiometric thresholds, in decibels, must be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, and a controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination) must be conducted.  All results of the audiological evaluation are to be reported in detail and associated with the claims file.

Following examination of the Veteran, the examiner is requested to opine as to the following:

(a) Does the Veteran have a current diagnosis of a hearing loss disability of one or both ears as defined by VA regulation (38 C.F.R. § 3.385 )?

(b) If the Veteran is determined to have a current diagnosis of a hearing loss disability, is it as likely as not that such had onset in service or is causally related to active service, to specifically include from exposure to acoustic trauma during combat service.

In offering this impression, the examiner must concede that the Veteran acoustic trauma as a result of in-service combat, and must consider the competent lay statements of the Veteran as to the onset and continuity of his symptomatology.

Regarding the basis for the opinion, the examiner must comment on the likelihood that the asserted incidents of loud noise experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift during service.  If the examiner finds auditory hair cell damage to be a likely result of the in-service noise exposure, then the examiner shall comment on the likelihood that such damaged auditory hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects any reports of symptomatology, a reason for doing so must be provided.

The absence of evidence of treatment for bilateral hearing 
loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided. A complete rational for each opinion given is required.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the precise nature and severity of his service-connected headaches and the traumatic brain injury.  All tests and studies deemed appropriate by the examiner must be conducted.  The Veteran's claims file, to include a copy of this remand, must be provided to the examiner for use in the study of this case, and the examination report should indicate that the claims file, to include the electronic record, has been reviewed.

The examiner shall, to the extent possible, elicit a complete history from the Veteran, and specifically identify: (a) all subjective manifestations directly attributable to the head injury - such as headaches, sleeplessness, memory loss and any impairment in thought process - as reported by the Veteran; (b) whether the appellant suffers from multi-infarct dementia due to his head injury and if so identify the manifestations and severity of occupational and social impairment associated with that disorder; (c) any purely neurological symptoms attributable to the service-connected disability - such as seizures, and facial nerve paralysis; and (d) provide an opinion regarding the impact of residuals of the residuals of headaches and traumatic brain injury on the Veteran's ability to work, specifically addressing whether the service-connected condition renders the Veteran unemployable or is productive of limitations to employability (with explanation of such limitations).

The examiner is asked to fully assess the manifestations of the Veteran's service-connected residuals of traumatic brain injury, and to complete the revised traumatic brain injury examination worksheet.  In this regard, the examiner shall provide specific opinions addressing the degree to which the disability is manifest by facets of cognitive impairment including to memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

With specific regard to the Veteran's headaches, the examiner is requested to discuss the current severity of the headache disorder.  The examiner must comment on the nature, frequency and severity of the Veteran's headaches, and specifically address the frequency, severity, and duration of any prostrating attacks.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. Opinions must be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, shall be set forth in the examination report.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action is required.  If further action is required, it must be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


